Hardin J.
Upon the trial it was held that the papers contained a contract, and were the exclusive evidence thereof between the parties, and that principle must be applied in considering the case (Locey agt. N. Y. C. R. Co., 50 N. Y., 76; Belger agt. The Adams Ex. Co., 57 id., 166; Steers agt. Liverpool, N. Y. and P. S. Co., 57 id., 1; Hinckley agt. N. Y. C. and H. R. R. R. Co., 56 id., 429).
The receipt declared that the company, in sending forward *430goods beyond the defendant’s termini, shall act “ as the agent of the consignor or consignee, and not as carrier.”
As such agent, it was its duty to give correct information and instructions as to the delivery of the property. If it gave others, it acted at its own risk and peril (Johnson agt. N. Y. C. R. Co., 33 N. Y., 610; Goodrich agt. Thompson, 44 id., 324).
It is a fair inference, upon the facts disclosed in this case, that the false information in defendant’s way-bill shown to the agent of the B., W. and, 0. road caused the error and consequent detention and exposure, &c., of the horse.
Assuming that the defendant is liable as an agent for its false instructions or information, it is not necessary to consider the effect of the stock release as an agreement to carry from Utica to Adams Centre, as stated in the release.
It is competent for a carrier or agent to limit its liability. Such limiting contracts are held valid when free of fraud or imposition. Hone is claimed here, therefore the limitations made must be held valid (51 N. Y., 166; 51 id., 1; Westcott agt. Am. Ex. Co., 6 Lansing ; aff’d, Com. of Appeals, opinion by Dwight, Com’r, unreported).
The horse was “ carried pursuant to this agreement,” and therefore the liability was limited to $200. But it is said that there is no proof that the horse took his cold the last fifty-four hours instead of the first twenty hours of the seventy-four hours he was en route from Utica, and prior to his delivery to the-consignee, at Adams Centre.
The burden of proof to show that it was not during the last fifty-four hours was upon the defendant, and no such proof was given. The onus for accounting for the default as well as injury was with the defendant (Brownell agt. N. Y. C. R. Co., 45 N. Y., 184; Magher agt. The C. and A. R. R. Co., 45 id., 514).
There is no proof that the injury would have happened if there had been no mistake (opinion of Andrew, J.).
The fair inference upon the facts disclosed here is, that the *431long exposure, the great travel and the last fifty-tour hours thereof led to the cold which affected the horse and injured him (Michaels agt. N. Y. C. R. Co., 30 N. Y., 564).
These views lead to the conclusions:
1. That the defendant is liable to the plaintiff for damages.
2. That the stock release limits the damages recoverable for injury to the horse to $200.
3. That the plaintiff is entitled to judgment against the defendant for $200, and costs of the action.